                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION
JIMI P. MCDONALD,
Inmate No. 1269570,

      Plaintiff,

v.                                           CASE NO. 3:20cv3004-MCR-EMT

MICHAEL A. ADKINSON, et al.,

     Defendants.
_____________________________/
                                    ORDER
      This cause comes on for consideration upon the chief magistrate judge’s

Report and Recommendation dated February 13, 2020. ECF No. 4. Plaintiff has

been furnished a copy of the Report and Recommendation and afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of all timely filed objections.

      Having considered the Report and Recommendation, and any timely filed

objections thereto, I have determined the Report and Recommendation should be

adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The chief magistrate judge’s Report and Recommendation is adopted

             and incorporated by reference in this Order.
                                                                   Page 2 of 2

       2.     Plaintiff’s motion to proceed in forma pauperis, ECF No. 2, is

              DENIED.

       3.     This action is DISMISSED WITHOUT PREJUDICE pursuant to 28

              U.S.C. § 1915(g).

       4.     The clerk is directed to close the file.

       DONE AND ORDERED this 16th day of March 2020.




                                          s/  M. Casey Rodgers
                                         M. CASEY RODGERS
                                         UNITED STATES DISTRICT JUDGE




Case No. 3:20cv3004-MCR-EMT
